Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to applicant’s response and amendments received on 3/9/21.

In light of applicant’s amendments the claim objects are withdrawn.
The IDS document received on 3/9/21 has been entered and the references cited within considered. 

Examiner Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

The following changes were authorized by Patrick Jewik in a telephone interview on 4/16/21. 

Please replace claims 1 and 11 with the set of claims cited below:
--

receiving, by an endpoint device, from an access device, interaction data;
generating, by the endpoint device, an interaction record comprising the interaction data and an electronic identity of a user, the electronic identity being mathematically derived from a combination of information associated with the user;
retrieving, by the endpoint device, a private key of the user;
signing, by the endpoint device, the interaction record using the private key of the user;
encrypting, by the endpoint device, at least the interaction data using a limited-use key associated with limited-use parameters to form a cryptogram; and
transmitting, by the endpoint device, to the access device, the cryptogram and the signed interaction record, wherein the cryptogram is thereafter forwarded to a server computer in an authorization request message, and wherein the server computer is configured to decrypt the cryptogram and validate the electronic identity, 
wherein the signed interaction record is also signed using a private key of a resource provider and further comprises a transaction timestamp.

11. An endpoint device comprising:
a processor; and
a non-transitory computer-readable medium comprising code for instructing the processor to implement a method, the method comprising:
receiving, by the endpoint device, from an access device, interaction data,
generating, by the endpoint device, an interaction record comprising the interaction data and an electronic identity of a user, the electronic identity being mathematically derived from a combination of information associated with the user, 
retrieving, by the endpoint device, a private key of the user,
signing, by the endpoint device, the interaction record using the private key of the user,
encrypting, by the endpoint device, at least the interaction data using a limited-use key associated with limited-use parameters to form a cryptogram, and
, 
wherein the signed interaction record is also signed using a private key of a resource provider and further comprises a transaction timestamp.
--

	
Allowed Claims
In light of applicant’s arguments/amendments and the examiner amendment authorized by applicant’s representative, including the language clarifying the amended claims 1 and 11 and articulating the context of the exchange, as supported by para 88-89 of the applicant’s specification, claims 1, 3-11, 13-17 and 20-22

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached from Monday through Thursday from 9:00 until 5:00, and every other Friday from 9:00 until 5:00.


/PIOTR POLTORAK/Primary Examiner, Art Unit 2433